Order filed, June 6, 2019.




                                       In The
                                Court of Appeals
                                     For The
                             First District of Texas
                                   ____________

                                NO. 01-19-00194-CV

CAMILLA HRDY, CATHERINE HRDY, NICHOLAS HRDY, WIRT BLAFFER,
  KATHERINE TAYLOR AND CHRISTIE TAYLOR, INDIVIDUALLY AND
DERIVATIVELY ON BEHALF OF FREEPORT WATERFRONT PROPERTIES,
                        L.P., Appellant

                                         V.

                 SECOND STREET PROPERTIES LLC, Appellee


                      On Appeal from the 189th District Court
                              Harris County, Texas
                          Trial Court Case 2017-07497



                                      ORDER

      The reporter’s record in this case was due April 30, 2019. See Tex. R. App. P.
35.1. On May 3, 2019, this court granted in part Amanda King’s motion for extension of
time to file the record to June 3, 2019. To date, Amanda King has not filed the record
with the court. Because the Amanda King has not timely filed her portion reporter’s
record, we issue the following order.

       We order Amanda King, the official court reporter, to file the record in this appeal,
on or before June 17, 2019.

       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record. Appellants’ brief is due within 30
days after the filing of this record.



                                         PER CURIAM